Exhibit 3.4B FIRST AMENDMENT TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF OXFORD RESOURCE PARTNERS, LP This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF OXFORD RESOURCE PARTNERS, LP (this “ Amendment ”) is executed as of March 12 , 2014 (the “ Execution Date ”) to be effective as of June 24, 2013 (the “ Effective Date ”) by Oxford Resources GP, LLC, a Delaware limited liability company (the “ General Partner ”), as general partner of Oxford Resource Partners, LP, a Delaware limited partnership (the “ Partnership ”), and the Holders (as defined in this Amendment). Capitalized terms used but not defined herein shall have the meanings given them in the Partnership Agreement (as defined below). WHEREAS , the General Partner and the Limited Partners of the Partnership entered into that certain Third Amended and Restated Agreement of Limited Partnership of Oxford Resource Partners, LP dated as of July 19, 2010 (the “ Partnership Agreement ”); WHEREAS , Section 5.6(a) of the Partnership Agreement provides that the Partnership may issue additional Partnership Securities and options, rights, warrants, restricted units and appreciation rights relating to the Partnership Securities for any Partnership purpose at any time and from time to time to such Persons for such consideration and on such terms and conditions as the General Partner shall determine, all without the approval of any Limited Partners; WHEREAS , Section 5.6(c)(i) of the Partnership Agreement provides that the General Partner shall take all actions that it determines to be necessary or appropriate in connection with each issuance of Partnership Securities and options, rights, warrants and appreciation rights relating to Partnership Securities pursuant to Section 5.6 of the Partnership Agreement; WHEREAS , Section 5.6(c) of the Partnership Agreement provides that the General Partner is authorized and directed to do all things that it determines to be necessary or appropriate in connection with any future issuance of Partnership Securities; WHEREAS , Section 13.1(d)(i) of the Partnership Agreement provides that the General Partner, without the approval of any Partner, may amend any provision of the Partnership Agreement that the General Partner determines does not adversely affect in any material respect the Limited Partners considered as a whole or any particular class of Partnership Interests as compared to other classes of Partnership Interests; WHEREAS , Section 13.1(d)(ii)(A) of the Partnership Agreement provides that the General Partner, without the approval of any Partner, may amend any provision of the Partnership Agreement that the General Partner determines to be necessary or appropriate to satisfy any requirements, conditions or guidelines contained in any opinion, directive, order, ruling or regulation of any federal or state agency or judicial authority or contained in any federal or state statute (including the Delaware Act); WHEREAS , Section 13.1(g) of the Partnership Agreement provides that the General Partner, without the approval of any Partner, may amend any provision of the Partnership Agreement that the General Partner determines to be necessary or appropriate in connection with the authorization of issuance of any class or series of Partnership Securities pursuant to Section 5.6 of the Partnership Agreement; WHEREAS , as of the Effective Date, the General Partner, Tennenbaum Opportunities Partners V, LP (“ Tennenbaum V ”), Tennenbaum Opportunities Fund VI, LLC (“ Tennenbaum VI ”), A 544 Acquisition LLC and A 544 Acquisition-B LLC executed a First Amendment to Third Amended and Restated Agreement of Limited Partnership of Oxford Resource Partners, LP (the “ Original First Amendment ”); WHEREAS , the Original First Amendment incorrectly designated each of the Holder Subordinated Unit Warrants (as defined below) as a Warrant Exercised Unit (as defined below) when each of them should have been designated as a Noncompensatory Option (as defined below); WHEREAS , subsequent to the execution of the Original First Amendment, the Partnership, the General Partner, Tennenbaum V, Tennenbaum VI, Oxford Resource Holdings, LLC and Oxford Resource Holdings II, LLC (“ Oxford Holdings II ”) entered into that certain Warrant Issuance Agreement Corrective Instrument effective as of the Effective Date (the “ Corrective Instrument ”) to correct and clarify that (i) Tennenbaum VI was incorrectly designated by the Warrant Agreement (as defined below) as a holder of Holder Common Unit Warrants (as defined below) and a holder of Holder Subordinated Unit Warrants; and (ii) Oxford Holdings II should have been designated by the Warrant Agreement as a holder of Holder Common Unit Warrants and a holder of Holder Subordinated Unit Warrants; and WHEREAS , the General Partner, pursuant to its authority under Sections 13.1(d)(i), 13.1(d)(ii)(A) and 13.1(g) of the Partnership Agreement, has made the determinations required thereby and accordingly is effecting this Amendment to (i) provide for the issuance of (a) the Holder Common Unit Warrants and (b) the Holder Subordinated Unit Warrants; (ii) correct, clarify, supersede and replace in its entirety the Original First Amendment; (iii) account for and implement the Corrective Instrument; and (iv) provide for such other matters as are provided for herein; NOW, THEREFORE , the General Partner does hereby amend the Partnership Agreement as follows: A.
